           Case 1:20-cv-08175-VSB Document 12 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                    12/22/2020
ALEXANDRA ROBINSON,                                       :
                                                          :
                                        Plaintiff,        :
                                                          :         20-CV-8175 (VSB)
                      -against-                           :
                                                          :             ORDER
NEW YORK CITY DEPARTMENT OF                               :
EDUCATION,                                                :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On December 21, 2020, Defendant filed a motion to dismiss the complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). (Docs. 9–11.) Under Federal Rule of Civil Procedure

15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule 12(b) to amend the

complaint once as a matter of course. However, to avoid prejudicing Plaintiff in light of the

upcoming holidays, it is hereby:

        ORDERED that Plaintiff shall file any amended complaint by January 18, 2021. It is

unlikely that Plaintiff will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

any opposition to the motion to dismiss by January 27, 2021. Defendant’s reply, if any, shall be

served by February 10, 2021.



SO ORDERED.

Dated: December 22, 2020
       New York, New York
